TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00375-CV



                 Travis Central Appraisal District, Judith A. Hargrove, and
                         Travis Appraisal Review Board, Appellants

                                                  v.

                               Texas Protax-Austin, Inc., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GN-07-002675, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The facts and procedural history are well known to the parties involved in this

dispute, and therefore, we need not exhaustively detail them here. Texas Protax-Austin, Inc.

(“Protax”) is a private company that acts as an agent for taxpayers in administrative appeals before

the Travis Central Appraisal District (the “district”) and before the Travis County Appraisal Review

Board (the “board”). See Tex. Tax Code Ann. § 1.111 (West 2008) (allowing property owners to

designate others to act as agents on their behalf). Judith Hargrove provides legal counsel to the

district and the board.

               Protax filed a declaratory judgment action seeking, among other things, declarations

regarding allegedly improper ex parte communications engaged in by the board. In response, the

district, the board, and Hargrove (cumulatively, the “review board”) filed a plea to the jurisdiction,
contending that the district court did not have jurisdiction to issue any of the declarations sought by

Protax. The district court granted the plea except as it related to Protax’s ex parte communications

claims and one additional claim that is not the subject of this appeal. The review board appealed the

order of the district court to the extent that the order did not also dismiss Protax’s ex parte

communications claims.

                On appeal, the review board contends that Protax does not have standing to seek the

declarations. See DaimlerChrysler Corp. v. Inman, 252 S.W.3d 299, 304-05 (Tex. 2008) (explaining

that for person to have standing to file suit, he must have been personally aggrieved and his “alleged

injury must be concrete and particularized, actual or imminent, not hypothetical”); see also Nootsie,

Ltd. v. Williamson County Appraisal Dist., 925 S.W.2d 659, 662 (Tex. 1996) (explaining that

general test for standing requires that there be real controversy between parties and that controversy

will actually be determined by judicial declaration sought). In response, Protax argues that it has

standing for two separate reasons. First, it asserts that it has standing because it acts as an agent for

various property owners contesting valuation determinations and may, therefore, seek the

declarations on behalf of its clients. However, none of its clients joined the declaratory action, and

the action was not filed on behalf of any property owners dissatisfied with the review process

they were given.

                Alternatively, Protax contends that because its business is acting as an agent for

property owners, it has an independent right to participate in review board hearings that are free from

improper ex parte communications. Accordingly, it contends that it has standing to seek the relief

sought. We disagree. Protax is not a property owner, and as mentioned previously, Protax is not


                                                   2
seeking relief on behalf of any particular property owners or in reference to any specific property

dispute. Cf. Koll Bren Fund VI, LP v. Harris County Appraisal Dist., No. 01-07-00321-CV, 2008

Tex. App. LEXIS 1521, at *11-12 (Tex. App.—Houston [1st Dist.] Feb. 28, 2008, pet. denied)

(mem. op.) (explaining that to seek judicial review of appraisal-review board determinations, person

must either own property in dispute, be properly designated as agent by owner of property in dispute,

or, in some circumstances, be lessee of property in dispute). Further, Protax’s general status as agent

and potential agent for property owners in disputes before the district and board cannot, without

more, independently confer standing to seek declarations regarding the manner in which the disputes

are handled. See id. (concluding that individuals other than owner, designated agent of owner, or

lessee of specific property in dispute do not have standing because they have no legal right to enforce

and because there is no real controversy at issue); see also Texas Ass’n of Bus. v. Texas Air Control

Bd., 852 S.W.2d 440, 444 (Tex. 1993) (explaining that opinions issued in case brought by party

without standing is advisory because judgment would not remedy actual or imminent harm).

               For these reasons, we conclude that Protax does not have standing to seek its ex parte

declarations and that the district court does not have jurisdiction to consider those declarations.

Therefore, we reverse the order of the district court in part and render judgment granting the review

board’s plea to the jurisdiction with respect to Protax’s ex parte communications claims.1




       1
          Prior to oral argument, Protax filed a motion to dismiss this interlocutory appeal,
challenging the authority of Hargrove to represent the board in this matter. We overrule that motion.
See Tex. R. App. P. 33.1 (explaining that to preserve complaint for appellate review, record must
show that complaint was made to trial court).

                                                  3
                                           David Puryear, Justice

Before Chief Justice Jones and Justices Puryear and Henson

Reversed and Rendered

Filed: February 6, 2009




                                              4